Pratt, J.
The opinion at special term so fully discusses all the questions •of law and fact involved in this matter that it seems useless to write another opinion which must necessarily go over the same ground. Indeed, unless the decision of the state superintendent is res adjudioata upon the whole matter, it is doubtful that the relators are legally or equitably entitled to the moneys sought to be recovered here, from the fact that the report upon which the so-called “corrected apportionment” was made is claimed to be informal, irregular, and false. If the relators have any remedy it is by an action in which -all the facts may be conclusively settled. Order affirmed, upon the opinion -rendered below.